Borden, J.,
dissenting and concurring. I disagree with the majority that, on this record, the plaintiff has created a question of fact sufficient to bring the defendant’s conduct within the intentional tort exception to the exclusivity provision of the Workers’ Compensation Act. I agree with the majority, however, that the plaintiff’s application for and receipt of workers’ compensation benefits did not bar him from asserting a proper cause of action based upon that exception. Because I disagree with the majority’s resolution of the dispositive issue, therefore, I dissent from the ultimate disposition of the case by the majority. I would affirm the judgment of the Appellate Court.
I begin, briefly, with the second issue, namely, whether the application for and receipt of workers’ compensation benefits bars an employee from later asserting a common law action against his employer based upon the employer’s intentionally tortious conduct. For all of the reasons so aptly stated by the majority, I agree, and join that part of the opinion.
I believe, however, that the majority has misapplied the intentional tort exception to the act’s exclusivity provision. The gist of the majority opinion is that the plaintiff created a question of fact, sufficient to withstand a motion for summary judgment, on the issue of whether the defendant “believe[d] that the consequences of [its] conduct [were] substantially certain to follow from [that conduct.]” (Internal quotation marks omitted.) Mingachos v. CBS, Inc., 196 Conn. 91, 101, 491 A.2d 368 (1985). Although this case presents a close question, I disagree.
*120First, there are some “facts” upon which both the plaintiff and the majority rely, that are not properly cognizable on a motion for summary judgment, involving the ordinarily elusive issue of a party’s state of mind. These are the assertions in the affidavit of the plaintiff’s expert, Michael E. Shanok, that the defendant’s conduct exceeded gross negligence and recklessness, and that there was a total absence of indication that the defendant had undertaken “even the slightest consideration for the plaintiff’s safety.” These assertions, although contained in Shanok’s affidavit, are not properly cognizable for purposes of a motion for summary judgment because they would not be admissible at trial.1
It is axiomatic that, in responding to a motion for summary judgment in which the movant has made a showing of no material issue of fact, the other party’s affidavits “shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein.” Practice Book § 381; Mingachos v. CBS, Inc., supra, 196 Conn. 111. Although we have gone quite far in permitting experts to opine on matters upon which a jury would not ordinarily have its own informed knowledge; State v. Borelli, 227 Conn. 153, 164, 629 A.2d 1105 (1993); Davis v. Margolis, 215 Conn. 408, 416, 576 A.2d 489 (1990); Puro v. Henry, 188 Conn. 301, 309, 449 A.2d 276 (1982); Funding Consultants, Inc. v. Aetna Casualty & Surety Co., 187 Conn. 637, 645, 447 A.2d 1163 (1982); I know of no civil case in which we have held that an expert—even a professional engineer, like Shanok—can opine that the defendant had the state of *121mind that the tort alleged requires.2 The assertions in Shanok’s affidavit to which I have referred are nothing more than that.
1 agree with the majority that questions of state of mind, ordinarily provable only by circumstantial evidence, are also ordinarily left to the jury. But that proposition also necessarily implies that such a question, requiring nothing more than the application of common sense and human experience, is not the kind of question that an expert is any more qualified to answer than six lay jurors. Therefore, such a question, calling for an opinion that is not within the expertise of any expert, is properly objectionable. The plaintiff’s case, consequently, must be viewed shorn of those assertions by Shanok.
This leaves the plaintiff’s case, on the defendant’s summary judgment motion, as consisting of the description of the cleaning process that the plaintiff was required to follow,3 plus Shanok’s opinions that: (1) proper cleaning of the feed chute was by vacuum, with the hopper positioned so that it would be unable to continue feeding raw plastic during the cleaning; (2) the cleaning process that the plaintiff was required to follow violated several Occupational Safety and Health Act regulations, industry safety regulations, and certain national safety standards regarding injection molding machines; (3) remedying even one of the unsafe conditions would have prevented the accident; and (4) it was clear from all of these factors that the plaintiff’s injury “would be, sooner or later, a predictable and probable event.” I conclude that the sum of these facts, *122even with all of the reasonable inferences to be drawn from them in favor of the plaintiff, was inadequate for a rational inference that the defendant believed that it was substantially certain that the plaintiffs injuries would follow.
I start with the proposition that permitting an employee to sue his employer for injuries intentionally caused to him constitutes “a narrow exception to the exclusivity of the act.” Mingachos v. CBS, Inc., supra, 196 Conn. 99. Thus, unlike the usual rule of construction of the act, which is to construe it broadly in favor of its remedial purposes; Hansen v. Gordon, 221 Conn. 29, 32, 602 A.2d 560 (1992); Ash v. New Milford, 207 Conn. 665, 672, 541 A.2d 1233 (1988); the exception should be construed narrowly, so that its exceptional confines are not too easily breached.
Furthermore, our case law in the area of this narrow exception recognizes the difference between an intentional tort and imposition of a highly foreseeable risk. Mingachos v. CBS, Inc., supra, 196 Conn. 103. Although that line “often grows thin, it has always been deemed to exist: On the other hand, the mere knowledge and appreciation of a risk, short of substantial certainty, is not the equivalent of intent. The defendant who acts in the belief or consciousness that he is causing an appreciable risk of harm to another may be negligent, and if the risk is great his conduct may be characterized as reckless or wanton, but it is not classed as an intentional wrong. In such cases the distinction between intent and negligence obviously is a matter of degree. Apparently the.line has been drawn by the courts at the point where the known danger ceases to be only a foreseeable risk which a reasonable man would avoid, and becomes a substantial certainty. Keating v. Chemical Co., [610 F.2d 328, 332 (5th Cir. 1980)].” (Internal quotation marks omitted.) Id.
*123Moreover, reckless misconduct differs from intentional misconduct. “While an act to be reckless must be intended by the actor, the actor does not intend to cause the harm which results from it. 3 Restatement (Second), Torts § 500, comment (f) (1965). It is enough that he realizes or, from facts which he knows, should realize that there is a strong probability that harm may result, even though he hopes or even expects that his conduct will prove harmless. However, a strong probability is a different thing from a substantial certainty without which he cannot be said to intend the harm in which his act results.” (Internal quotation marks omitted.) Id.; see also American National Fire Ins. Co. v. Schuss, 221 Conn. 768, 776, 607 A.2d 418 (1992) (discussing difference between intentional and negligent conduct).
This body of case law, therefore, indicates that the language of “substantial certainty,” as used in the lexicon of the intentional tort exception to the exclusivity of workers’ compensation benefits, is essentially intended to describe a surrogate state of mind for purposefully harmful conduct, but not to describe conduct that, albeit blameworthy, is simply reckless. The Restatement of Torts, from which this language is derived, makes this even clearer. “The word ‘intent’ is used throughout the Restatement ... to denote that the actor desires to cause consequences of this act, or that he believes that the consequences are substantially certain to result from it.” 1 Restatement (Second), Torts § 8A (1965). “All consequences which the actor desires to bring about are intended, as the word is used in this Restatement. Intent is not, however, limited to consequences that are desired. If the actor knows that the consequences are certain, or substantially certain, to result from his act, and still goes ahead, he is treated by the law as if he had in fact desired to produce the result. As the probability that the conse*124quences will follow decreases, and becomes less than substantial certainty, the actor’s conduct loses the character of intent, and becomes mere recklessness . . . .” Id., comment (b).
The illustration of this principle describes one who throws a bomb into an office desiring to kill A, but knowing that B, a stenographer, is in the office. Although there was no desire to injure B, the actor knew with substantial certainty that his conduct would do so. Id., illustration 1. Indeed, we have indicated our approval of the same extremely high degree of knowledge required by the phrase “substantial certainty.” See Mingachos v. CBS, Inc., supra, 196 Conn. 101 n.12 (“substantial” means about, practically, nearly, almost, essentially; and “certain” means sure and inevitable).
In my view, the plaintiff’s proper proof adduced in response to the defendant’s motion for summary judgment simply cannot be stretched beyond the realm of recklessness. Indeed, this is the import of Shanok’s conclusion that the plaintiff’s injury “would be, sooner or later, a predictable and probable event.” (Emphasis added.) What is predictable and probable is not certain; if it were, any reckless conduct would also fall within the intentional conduct exception.
My conclusion in this regard is buttressed by the conclusion of the majority, with which I agree, that the plaintiff is not barred by his receipt of workers’ compensation benefits from asserting his intentional tort action. Thus, in determining whether an employee has sufficiently established his employer’s belief that he will be injured, we are not faced with a choice of leaving the employee without any compensation for his work-related injuries by holding him to a strict standard. The majority, however, has in effect given him the benefit of both the workers’ compensation and tort worlds: he *125can collect his workers’ compensation benefits, and then also collect tort compensatory damages from his employer for reckless conduct.

 I have some doubts about the evidentiary admissibility of other of Shanok’s conclusions, but the two identified in the text are, in my view, the most clearly inadmissible.


 Indeed, in the criminal arena, experts are statutorily barred from giving such opinions. See General Statutes § 54-86Í.


 i am willing for purposes of this case to assume, as the majority also does, the evidentiary admissibility of the plaintiffs statement regarding his foreman’s warning to him that he would be fired if he did not follow that cleaning process.